Citation Nr: 0832374	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic left ankle strain.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected migraine headaches.

4.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected left inguinal hernia 
surgery to include a surgical scar.

5.  Entitlement to a compensable disability rating for 
service-connected residuals of right fifth-toe fracture.




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to June 
2005.  Service in Iraq is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Procedural history

The veteran's July 2005 claim was granted in-part and 
deferred in-part in a January 2006 rating decision.  The 
veteran's February 2006 notice of disagreement disagreed with 
the initial disability rating evaluations for service-
connected PTSD, left ankle, migraine headache, left inguinal 
hernia surgery, and residuals of right fifth-toe fracture.  

In an August 2006 rating decision, the RO granted increased 
disability ratings for service-connected migraine headaches 
and left inguinal hernia surgery.  

The veteran perfected an appeal of entitlement to increased 
initial disability ratings for PTSD, chronic left ankle 
strain and residuals of right fifth-toe fracture, and for 
increased disability ratings for migraine headaches and left 
inguinal hernia surgery.

Issues not on appeal

In separate claims, the veteran has sought service connection 
for chondromalacia of the right knee and for a back 
disability, both to include as secondary to the service-
connected left ankle disability.  Those were denied in a 
September 2006 rating decision.  The veteran submitted a 
notice of disagreement (NOD), but the record does not contain 
a substantive appeal of those issues.  Thus, they are not in 
appellate status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran has also sought increased disability ratings for 
a left hand/wrist tenosynovitis/dequervain's disease, chronic 
left knee strain, chronic right ankle strain, and 
hypertension.  The veteran submitted a notice of disagreement 
(NOD), but the record does not contain a substantive appeal 
of those issues.  Thus, they are not in appellate status and 
will be addressed no further herein.  See Archbold supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased initial disability ratings for 
PTSD, chronic left ankle strain and residuals of right fifth-
toe fracture, and increased disability ratings for migraine 
headaches and left inguinal hernia surgery.

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the RO informed the veteran in an 
August 2005 letter what was required to substantiate his 
service connection claims.  However, the veteran was not 
notified as  to what was required to substantiate the 
increased rating claims, for the simple reason that service 
connection had not been granted in August 2005 and therefore 
the matter of the level of disability was moot.  The veteran 
disagreed with his initial disability ratings and appealed.  
The United States Court of Appeals for Veterans Claims held 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements apply to all claims made by a 
claimant.  The Board observes that the veteran has been 
notified how VA determines a disability rating and an 
effective date.  But no notice of what is required to 
substantiate his increased disability rating claims has been 
provided.  

Moreover, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Sanders Court provided 
that if there was evidence the veteran had actual knowledge 
of the subject matter of the notice, then that satisfied VA's 
showing that there was no prejudice to the veteran.  

In this case, based on a close review of the record, it 
appears that the veteran did not have a clear understanding 
of what evidence he was required to provide in order to 
substantiate his claim for an increased rating. Accordingly, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran that the he must submit evidence showing that his 
service-connected disability has increased in severity.





	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation that an entitlement to an 
increased rating claim requires a veteran to 
provide evidence showing that his service-
connected disability has increased in 
severity.  In addition, the notice should 
provide the veteran with notice regarding his 
increased rating claims under Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to an 
increased initial disability ratings for 
his service-connected PTSD, chronic left 
ankle strain and residuals of right 
fifth-toe fracture, and entitlement to 
increased disability ratings for migraine 
headaches and left inguinal hernia 
surgery..  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




